FILED
                             NOT FOR PUBLICATION                            APR 19 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



ANTHONY LEON GREENHILL,                          No. 08-56032

               Petitioner - Appellant,           D.C. No. 2:08-cv-02501-JFW

  v.
                                                 MEMORANDUM *
HARLEY LAPPIN, Director (FBOP); J. L.
NORWOOD, Warden (USP-V),

               Respondents - Appellees.



                     Appeal from the United States District Court
                        for the Central District of California
                      John F. Walter, District Judge, Presiding

                              Submitted April 5, 2010 **

Before:        RYMER, McKEOWN, and PAEZ, Circuit Judges.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Federal prisoner Anthony Leon Greenhill appeals pro se from the district

court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction

pursuant to 28 U.S.C. § 2253, and we affirm.

      Greenhill contends that prison officials have been retaliating against him by

mishandling his special/legal mail and that this constitutes an additional and

unconstitutional restraint warranting habeas relief. He further argues that he is

entitled to an evidentiary hearing on this claim. The appropriate remedy for

Greenhill’s claim, which relates to the conditions of his confinement, lies in a civil

rights action under Bivens v. Six Unknown Named Agents, 403 U.S. 388 (1971),

and the First Amendment. See Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973)

(holding that habeas relief applies when a prisoner challenges the fact or duration

of his confinement, and a § 1983 action is the proper remedy for a constitutional

violation relating to the conditions of prison life); Tucker v. Carlson, 925 F.2d 330,

331-32 (9th Cir. 1991) (holding that a federal prisoner challenging the execution of

his sentence must bring a § 2241 habeas petition, whereas a prisoner complaining

of civil rights violations must bring a Bivens action). Moreover, because the record

conclusively shows that Greenhill is not entitled to § 2241 habeas relief, the district

court did not abuse its discretion by failing to hold an evidentiary hearing. See

Anderson v. United States, 898 F.2d 751, 753 (9th Cir. 1990) (per curiam).


                                           2                                     08-56032
      Greenhill also contends that the district judge did not have all of the

necessary evidence before him when determining whether to dismiss the petition

because the magistrate judge did not allow Greenhill’s “Appendix Addendum” to

be filed. Greenhill has not met his burden of showing that the magistrate judge

abused his discretion by rejecting the document on the basis that it failed to comply

with the local rules. See Delange v. Dutra Const. Co., 183 F.3d 916, 919 n.2 (9th

Cir. 1999) (per curiam) (stating that district courts “‘have broad discretion in

interpreting and applying their local rules’”) (quoting Miranda v. Southern Pac.

Transp., 710 F.2d 516, 521 (9th Cir. 1983)).

      Further, the district court properly dismissed the action with prejudice after

noting the deficiencies of Greenhill’s § 2241 petition and giving him multiple

opportunities to properly allege a Bivens action. See McHenry v. Renne, 84 F.3d
1172, 1177-80 (9th Cir. 1996) (affirming dismissal with prejudice of civil rights

complaint for repeated failures to corrected noted pleading shortcomings).

      AFFIRMED.




                                           3                                       08-56032